Citation Nr: 0833597	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to a compensable evaluation for paroxysmal 
tachycardia.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 1998 and 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey and San Juan, 
Puerto Rico.

The veteran testified in December 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the hearing transcript issued following the 
hearing is of record.  

In a February 2005 action, the Board disposed of other 
matters on appeal, and remanded these issues of entitlement 
to a compensable evaluation for paroxysmal tachycardia to 
afford the issuance of a statement of the case and 
entitlement to TDIU for due process purposes and/or further 
development.  The Board also remanded an issue of whether a 
timely substantive appeal was filed to perfect an August 1998 
statement of the case.  This issue has been rendered moot and 
is no longer in appellate status for the following reasons.  

The August 1998 statement of the case (SOC) in question 
identified the issues as follows: (1) evaluation of 
residuals, laminectomy, L5-S1, currently evaluated as 60 
percent disabling, (2) new and material evidence to reopen 
claim for service connection for residuals of nose infection, 
(3) evaluation of paroxysmal tachycardia currently evaluated 
as zero percent disabling.  

The Board in its February 2005 action dismissed the appeal of 
entitlement to a higher rating for residuals, laminectomy, 
L5-S1, which was noted to remain open and pending since an 
April 1990 rating decision was perfected.  The dismissal was 
based on the veteran's withdrawal of this issue in an August 
2002 statement.  The Board also noted that this withdrawal 
mooted the September 1997 rating decision, which granted a 60 
percent disability evaluation and upon which the August 1998 
statement of the case was based.  Thus, based on the 
veteran's withdrawal of the increased rating issue for the 
laminectomy residuals, there is no longer an issue regarding 
the timeliness of appeal of this issue on the August 1998 
SOC.  

Regarding the issue of whether there was new and material 
evidence to reopen a claim for service connection for 
residuals of nose infection, the Board in its February 2005 
action determined that a decision dated on January 29, 1970, 
which apparently granted service-connection for a nose 
infection disability, served to reverse a January 27, 1970 
decision that denied service connection for this condition.  
Thus the Board found that a subsequent rating dated in May 
1993 showing the residuals of a nose infection to be 
nonservice-connected was in error and directed the RO to 
restore service-connection for residuals of a nose infection 
dating back to initial entitlement or else take appropriate 
steps to properly sever service connection for the same.  The 
RO in a July 2007 action restored service-connection for 
residuals of a nose infection dating back to initial 
entitlement, September 3, 1969.  Thus this action moots the 
second issue of the August 1998 SOC, new and material 
evidence to reopen a claim for service connection for 
residuals of nose infection.  

Regarding the third issue of the August 1998 SOC, evaluation 
of paroxysmal tachycardia currently evaluated as zero percent 
disabling, the Board in its February 2005 remand action 
pointed out that the evidence suggests that the August 1998 
SOC was misdelivered to a different individual than the 
veteran.  Thus the Board found that the veteran never 
actually received this August 1998 SOC, and directed the RO 
to issue a SOC addressing this issue as per the Court's 
decision in Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, the RO issued a SOC addressing this issue on 
April 26, 2007 and the veteran perfected this appeal by 
filing a VA Form 9, substantive appeal on June 14, 2007.  
There is no longer a question to be addressed as to whether 
there was a timely appeal of the August 1998 SOC.  

The actions of the Board's February 2005 remand have been 
completed and the case is returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative have requested that he be 
scheduled to attend a hearing at the RO before a Veterans Law 
Judge (Travel Board hearing).  Although he and his spouse 
attended a Board hearing at the VA Central Office before the 
undersigned Veterans Law Judge in December 2004, his 
testimony was limited to the issues of whether a timely 
substantive appeal was filed in response to an August 1998 
statement of the case, which as described above is no longer 
on appeal and entitlement to TDIU.  At the time of this 
hearing, he had not yet had the opportunity to perfect an 
appeal of an issue of entitlement to an increased rating for 
paroxysmal tachycardia and no testimony for this issue was 
taken.  

Following the issuance of an SOC addressing the tachycardia 
issue in April 2007, the veteran submitted a VA Form 9 in 
June 2007 with signed confirmation indicating that he wanted 
to attend a Travel Board hearing before a Veterans Law Judge 
at the RO.  Thereafter, the veteran's representative in a 
July 2008 post remand brief requested that a Travel Board 
hearing be held to address the tachycardia issue and noted 
that the case was not ready for appellate review until such 
hearing were held.  Although the veteran is noted to have 
testified before the Board in support of his TDIU claim in 
December 2004, this issue is inextricably intertwined with 
the issue of entitlement to an increased rating for 
tachycardia.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




